DETAILED ACTION
Amended claims filed 8 January have been entered. Claims 1-9 remain pending. Claim 5-9 are withdrawn. Claims 1-4 are examined. The amendments have overcome the claim objections and 112 rejections of the previous office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 4,492,524).
Regarding claim 1, Koch discloses a fluid pump (fig 3, pump, c 5 l 8) comprising: three or more volume chambers (fig 3, three piston-cylinder units, c 5 l 9) that suction and discharge a fluid sequentially (fluid discharged with a sequential phase displacement, c 2 l 4); moving elements (pistons 7 and plungers 6, 21, 22 shafts, c 5 l 15) that are respectively provided in the volume chambers (piston 7 in cylinder bore 8, c 5 l 15-16), move relative to the volume chamber (piston reciprocates due to plungers 6, 21, 22 riding on cam disc 28, c 5 / 33-34, 40), and suction and discharge the fluid from and to the volume chamber (piston causes delivery stroke and suction strokes, c 5 l 22, 27); a cam (cam disc 28, c 5 l 40) that abuts against and drives the moving elements (cam 28 abuts plungers 6, 21, 22, c 5 l 40-41); and a driving section (stepper motor 23, c 6 l 30 and drive shaft 27 and gear 26, c 5 l 36-37) that drives at least one of the moving elements and the cam and relatively rotates the moving elements and the cam to discharge the fluid one time from each of the volume chambers in one cycle of the relative rotation through rotation angles Z (stepper motor 23 drives periods of piston movement, c 6 l 29), wherein, in 
Regarding claim 2, dependent on 1, Koch discloses wherein the volume chamber is a cylinder (cylinder of piston-cylinder units 1-3, c 5 l 9) having at least one opening related to supply and discharge of the fluid (either radial bore 10 or radial bore 13, c 5 l 21, 24), the moving element is a piston (piston of piston-cylinder units 1-3, c 5 l 9) that reciprocates on an inside of the cylinder, at least one of the cam and the cylinder is rotatable (cam 28 is rotated by stepping motor 28, c 6 l 33) so as to repeatedly drive the piston between a bottom dead point (maximum travel of the piston, which creates the largest volume in the compression space) and a top dead point (maximum travel of the piston, which creates the smallest volume in the compression space) at, the start phase the cam positions the piston at the bottom dead point (supra), and at the end phase the cam positions the piston at the top dead point (supra).

Regarding claim 4, dependent on 2, Koch discloses wherein the cam is rotatable around a rotating axis (fig 3, shaft 27, c 5 l 39) and a cam surface of the cam (ring 29, c 5 l 42) is formed on a cylindrical side surface (fig 3 depicts ring 29 as a circle, claim 1 indicates that the surface is circular, c 9 l 60) positioned around the rotating axis (fig 3 depicts this arrangement).

Response to Arguments
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Koch circle shaped rotating cam does not disclose “a pump in which a change in rate of increase of the instantaneous discharge amount from the start phase to a first intermediate phase, which is a phase exactly in a middle between the start phase and the central phase, and a change in rate of increase of the instantaneous discharge amount from the first intermediate phase to the central phase, are inverted to each other, and a change in rate of increase of the instantaneous discharge amount from the start phase to the central phase and a change in rate of decrease of the instantaneous discharge amount from the central phase to the end phase are symmetric to each other, in combination with the other features of amended Claim 1.”
The support of applicant’s argument is par 0033 of their specification and fig 5. Applicant is narrowly interpreting the claim. Applicant has only described a functional limitation describing the desired amount of flow and has not incorporated the structure of the cam shape into the claim. The circular structure of the Koch cam continues to disclose the broadly claimed functional language recited in applicant’s claim one, as interpreted in the above rejection.  Furthermore, applicant is narrowly . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S LEE/Examiner, Art Unit 3746                 

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746